DETAILED ACTION
1.	Claims1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1, 5, 6, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20130227667 to Lundblade et al (“Lundblade”) in view of US Patent Application No. 20190372960 to Huang et al (“Huang”).
 	As per claims 1 and 13, Lundblade discloses a provisioning system/method that 
parses enterprise client data and non-enterprise client data from the extranet registration request (Paragraph 0033, "The master credential 114 may be any type of suitable credential that is not made public to allow the device 102 to authenticate to other entities, such as the credential server 108"; Paragraph 0035-0036, "The application includes an application identifier (ID) in the request for the application credential. 2. The credential system uses the application ID and the Master Credential 114 to generate the application credential for the application 118" II Comment: "the Master Credential 114" corresponds to "enterprise client data" and "application ID" corresponds to "non-enterprise client data");  
an active directory connected to the intranet and having an enterprise client record associated with the enterprise client data (Paragraph 0030, "The device includes a copy of a master credential that was installed in the device during manufacture, or by using some other secure procedure that protects the master credential from public disclosure. The master credential is also known to a credential server" II Comment: "verifying whether the master belongs to the device 102 based on e.g. MAC address of device 102" corresponds to "querying for an enterprise client record");
a database that stores a non-enterprise client record populated with the non- enterprise client data (Paragraph 0038, "The data server 110 sends the ID to the credential server 108 in a request for a server credential" II Comment: it is implied that the credential server stores the application ID locally for later reference by the data server);

a secondary transmission system connected to the intranet and configured to transmit to an access message outside of the intranet (Paragraph 0039, "The resulting server credential is returned to the data server 110 as shown at 124" // Comment: "server credential" corresponds to "an access message")
wherein the provisioner generates a unique permanent identification IDindex for the non-enterprise client record (Paragraph 0036, "The credential system uses the application ID and the Master Credential 114 to generate the application credential for the application 118" II Comment: "the application credential" corresponds to "IDindex");
Lundblade does not explicitly disclose however in the same field of endeavor, Huang discloses an enterprise client device connected to an intranet; a provisioner that receives an extranet registration request from the enterprise client device (Paragraph 0004 “registration requests”, also see Paragraph 0059); the secondary transmission system being different than the primary transmission system (Paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lundblade with the teaching of Huang by including the feature of registration, in order for Lundblade’s system to improving domain pass-through authentication techniques. System to receiving a registration operation request from an external endpoint, the 

As per claim 5, the combination of Lundblade and Huang discloses provisioning system of claim 1, wherein the active directory comprises a lightweight directory access protocol (LDAP) directory device (Huang, Paragraph 0101). The motivation regarding the obviousness of claim1 is also applied to claim 5. 

As per claim 6, the combination of Lundblade and Huang discloses provisioning system of claim 1, wherein the provisioner queries the active directory in response to the extranet registration request to locate the enterprise client record (Huang, Paragraphs 0029, 0101). The motivation regarding the obviousness of claim1 is also applied to claim 6.



4.3.	Claims 2-4, 7-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundblade and Huang as applied to claim above, and in view of WO Application No. WO2019021048 to Rathod et al (“Rathod”).

As per claim 2, the combination of Lundblade and Huang discloses the invention as described above. Additionally, Lundblade discloses the provisioning system of claim 1, wherein the provisioner generates the linkage message (Lundblade, Paragraph 0004,  registration requests that each may cause an RLS endpoint corresponding to each of a plurality of resource location connectors to be stored at the external cloud computing host platform. The computing platform may receive one or more requests for a resource location identifier. The computing platform may determine an accessible resource location connector and may send, to the user device, a corresponding resource location identifier).  Lundblade and Huang do not explicitly disclose however in the same field of endeavor, Rathod discloses provisioner generates the access message (Rathod, page 105).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lundblade/ Huang with the teaching of Rathod by including the feature of message, in order for Lundblade’s system to is to enable application developer of app stores or 3rd parties application developers to create application and enable users e.g. users of network to search, select, make payment and download or download free or sponsored application, install 

As per claim 3, the combination of Lundblade and Huang discloses the linkage message linkage message (Lundblade, Paragraph 0004); Lundblade and Huang do not explicitly disclose however in the same field of endeavor, Rathod discloses linkage message is sent to a non- enterprise client device in an email message (Rathod, Page 

As per claim 4, the combination of Lundblade and Huang discloses the non-enterprise client device (Lundblade, Paragraph 0033). Lundblade and Huang do not explicitly disclose however in the same field of endeavor, Rathod discloses access message is sent in an SMS text message to the client device (Rathod, page 105).   The motivation regarding the obviousness of claim 2 is also applied to claim 4. 

As per claim 7, the combination of Lundblade, Huang and Rathod discloses the provisioning system of claim 1, further comprising: a registration application programming interface that receives the linkage message from the provisioner and generates an email message, including an activation link (Rathod, page 145, lines 25-35 ). The motivation regarding the obviousness of claim 2 is also applied to claim 7.

As per claim 8, the combination of Lundblade, Huang and Rathod discloses the provisioning system of claim 7, wherein the provisioner performs an outbound call through the intranet firewall to the registration application programming interface (Huang, Paragraphs 0004, 0061-0062). The motivation regarding the obviousness of claim 1 is also applied to claim 8.

As per claim 9, the combination of Lundblade, Huang and Rathod discloses the provisioning system of claim 7, wherein the outbound call comprises a representational 
As per claim 10, the combination of Lundblade, Huang and Rathod discloses the provisioning system of claim 7, wherein the registration application programming interface receives the non-enterprise client identifier IDivpex for the non- enterprise client (Lundblade, Paragraph 0036, "The credential system uses the application ID and the Master Credential 114 to generate the application credential for the application 118" II Comment: "the application credential" corresponds to "IDindex");


As per claim 11, the combination of Lundblade, Huang and Rathod discloses the provisioning system of claim 7, wherein the registration application programming interface receives the portion of the non-enterprise client data (Rathod, page 11, lines 10-30 ). The motivation regarding the obviousness of claim 2 is also applied to claim 11.

As per claim 12, the combination of Lundblade, Huang and Rathod discloses the provisioning system of claim 1, wherein the portion of the non-enterprise client data comprises a non-enterprise email address and an automatic number identification for a non-enterprise client device (Rathod, page 11, lines 10-30 ). The motivation regarding the obviousness of claim 2 is also applied to claim 12.

Claims 14-16 and 18-20 are rejected for similar reasons as stated above.
as the prior art discloses many of the claim features (See PTO-form 892). 
a).	US Patent No. 9450944 issued to Sousley et al discloses a gateway device comprising a processor and a memory, the processor is configured to receive a login operation request from an external endpoint, the login operation request including a user identifier and user login credentials of a user. The processor is also configured to construct an authentication request including the user identifier and the user login credentials and transmit the authentication request to an internal directory service. The processor is further configured to receive an authentication response from the internal directory service, the authentication response including an authentication identifier for the user, and store the authentication identifier in the memory, the authentication identifier for use by the processor in pass-through impersonation of the user.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497